United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oak Lawn, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1189
Issued: October 22, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 17, 2013 appellant filed a timely appeal from the March 15, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied his
reconsideration request. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review this nonmerit decision. Since
more than one year elapsed from the last merit decision on November 6, 2008 to the filing of this
appeal, the Board lacks jurisdiction to review the merits of the case.2
ISSUE
The issue is whether OWCP properly denied appellant’s reconsideration request on the
grounds that it was untimely filed and failed to establish clear evidence of error.

1
2

5 U.S.C. § 8101 et seq.

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to file a
Board appeal. See 20 C.F.R. § 501.3(d)(2) (2008).

FACTUAL HISTORY
On the first appeal of this case,3 the Board found that OWCP failed to exercise its
discretion to grant appellant’s untimely hearing request. The Board remanded the case for a
proper exercise of discretion.
The Board noted that on April 24, 2003 appellant, a 67-year-old letter carrier, sustained
an injury in the performance of duty when he was involved in an automobile accident. OWCP
accepted his claim for cervical and left shoulder strains. It also accepted lumbar sprain,
degeneration of lumbar or lumbosacral intervertebral disc and lumbar spinal stenosis. In a
decision dated November 6, 2008, OWCP denied appellant’s claim that he sustained a recurrence
of disability beginning August 27, 2008. The facts of this case as set out in the Board’s prior
decision and in OWCP’s November 6, 2008 decision are hereby incorporated by reference.
OWCP again denied appellant’s untimely hearing request on November 3, 2011. The
Board, on August 13, 2012 however, again found a failure by OWCP to exercise discretion.4 On
September 6, 2012 OWCP exercised its discretion by denying appellant’s untimely hearing
request on the grounds that he could address the issue in his case through an alternative avenue
of appeal. Specifically, it advised that he could request reconsideration and submit evidence not
previously considered establishing that he was totally disabled for modified work or that the
work assignment was changed and no longer met his medically established work restrictions.5
On December 12, 2012 appellant requested reconsideration of OWCP’s denial of
compensation beginning August 27, 2008. He submitted an April 30, 2010 report from
Dr. Mahe T. Nadeem, a Board-certified physiatrist:
“[Appellant] was injured on April 23, 2003 while driving a postal vehicle and was
rear[-]ended. Since then he complained of low back pain. [Appellant] had
another injury on February 5, 2008 when he was lifting a bucket of mail and his
left shoulder snapped. He was seen on June 6, 2008 and was released to light
duty on June 6, 2008. [Appellant’s] low back pain was worsening and eventually
he was taken off work on August 27, 2008 and released to work light duty on
November 20, 2008.”
Appellant submitted Dr. Nadeem’s November 21, 2012 duty status report. He also made
reference to a May 14, 2010 report from Dr. Devesh Ramnath, a Board-certified orthopedic
surgeon:
“This is a letter regarding a patient of mine, [appellant]. [He] is a patient I have
been following for a work[-]related injury to his neck and lower back. I have
been seeing [him] since January 2008. [Appellant] has had intermittent, flare-ups
3

Docket No. 11-879 (issued October 14, 2011).

4

Docket No. 12-710 (issued August 13, 2012).

5

On November 30, 2012 the Board granted appellant’s request to withdraw his appeal in order to request
reconsideration from OWCP. Docket No. 12-1963 (issued November 30, 2012).

2

and worsening of his injuries intermittently, which has made it so that he has had
to be out of work. He eventually was taken to surgery and was off of work during
his recuperative phase. [Appellant] reviewed a letter per Dr. Nadeem, which
outlines some specific dates that he was off and I would agree with the dates that
she has listed in her letter that he was unable to work.”
In a decision dated March 15, 2013, OWCP denied appellant’s December 12, 2012
reconsideration request. It found the request untimely. Further, OWCP found that the request
failed to present clear evidence of error in OWCP’s November 6, 2008 decision denying his
recurrence claim. It found a physician’s statement of increased low back pain did not, in and of
itself, constitute objective evidence of a recurrence of disability. Further, the physicians did not
provide rationale or discuss if a material change occurred such that appellant was no longer able
to perform the duties he had been successfully performing. “The evidence is not sufficient to
shift the weight of the evidence nor does it raise a substantial question as to the correctness of
[OWCP’s] decision.”
On appeal, appellant submitted copies of the above reports from Dr. Nadeem and
Dr. Ramnath. He addressed OWCP’s delay in denying his claim and asked that his
compensation be restored in full.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to review an award
for or against compensation:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may -(1) end, decrease or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”6
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a). As one such limitation, 20 C.F.R. § 10.607 provides that an
application for reconsideration must be sent within one year of the date of OWCP’s decision for
which review is sought. If submitted by mail, the application will be deemed timely if
postmarked by the U.S. Postal Service within the time period allowed. If there is no such
postmark or it is not legible, other evidence such as (but not limited to) certified mail receipts,
certificate of service and affidavits, may be used to establish the mailing date.7

6

5 U.S.C. § 8128(a).

7

20 C.F.R. § 10.607(a).

3

OWCP will consider an untimely application only if the application demonstrates clear
evidence of error on the part of OWCP in its most recent merit decision. The application must
establish, on its face, that such decision was erroneous.8
The term “clear evidence of error” is intended to represent a difficult standard.9 If clear
evidence of error has not been presented, OWCP should deny the application by letter decision,
which includes a brief evaluation of the evidence submitted and a finding made that clear
evidence of error has not been shown.10
ANALYSIS
On November 6, 2008 OWCP denied appellant’s claim that he sustained a recurrence of
disability beginning August 27, 2008. Appellant had one calendar year or until November 6,
2009, to send any reconsideration request. His December 12, 2012 reconsideration request is
therefore untimely.
To warrant a reopening of his case, appellant’s untimely request must demonstrate clear
evidence of error in OWCP’s November 6, 2008 merit decision. In that decision, OWCP found
that the medical evidence did not support a material worsening of his condition that would
preclude him from engaging in his modified duties. It noted that appellant’s burden included the
furnishing of medical evidence from a physician who, on the basis of a complete and accurate
factual and medical history, concluded that the disabling condition was causally related to the
employment injury and who supported that conclusion with sound medical reasoning. OWCP
also noted that a medical opinion consisting solely of a conclusory statement regarding disability,
without supporting rationale, was of little probative value.
Dr. Nadeem’s April 30, 2010 report stated that appellant’s low back pain worsened and
eventually he was taken off work on August 27, 2008. Although this is relevant to appellant’s
recurrence claim, it is not sufficient to establish clear evidence of error. As OWCP noted in its
November 6, 2008 decision, Dr. Nadeem’s other reports also stated that he was taken off work
due to the worsening of his back pain. The April 30, 2010 report adds nothing new to the record.
It does not, on its face, demonstrate that OWCP’s November 6, 2008 decision was clearly
erroneous in denying appellant’s claim.
When OWCP denied appellant’s recurrence claim, it indicated that the medical evidence
suffered from certain deficiencies as a physician failed to address how his low back condition
had worsened. The physician did not provide objective clinical findings or clinical studies to
substantiate a material worsening in the accepted employment injury. Appellant’s subjective
complaints of pain are not enough to establish his entitlement to compensation beginning
August 27, 2008. A claimant may not self-certify his disability for work and entitlement to
compensation. There must be objective findings and sound medical reasoning based on a proper
8

Id. at § 10.607(b).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3.c (January 2004).

10

Id., at Chapter 2.1602.3.d(1).

4

factual and medical history. Dr. Nadeem’s April 30, 2010 report stated only that appellant was
taken off work on August 27, 2008 due to worsening low back pain; he did not address the
deficiencies in appellant’s claim or establish clear evidence of error in OWCP’s November 6,
2008 decision. As the Board noted earlier, clear evidence of error is intended to be a difficult
standard. Appellant cannot meet this standard by submitting evidence that is broadly relevant to
his claim.
Dr. Nadeem’s November 21, 2012 duty status report is not relevant to the issue of
recurrence beginning August 27, 2008.
In a May 14, 2010 report, Dr. Ramnath stated that appellant had intermittent flare-ups
and intermittent worsening of his injuries, which made it so that he had to be out of work and
was eventually (on June 30, 2009) taken to surgery. He deferred to Dr. Nadeem’s dates for
disability. Dr. Ramnath failed to provide any objective clinical findings or clinical studies to
document a material worsening of appellant’s accepted work injuries leading up to his work
stoppage on August 27, 2008. The report offered no medical rationale to explain why these
injuries were flaring up or worsening on an intermittent basis. Dr. Ramnath did not demonstrate
his familiarity with the physical demands of appellant’s modified-duty assignment in 2008 and
did not explain how the flare-ups prevented appellant from working his modified duty. His
report does not show that OWCP’s November 6, 2008 decision was clearly erroneous.
Because appellant’s untimely reconsideration request fails to show clear evidence of error
in OWCP’s November 6, 2008 decision, the Board will affirm OWCP’s March 15, 2013 decision
denying that request.
CONCLUSION
The Board finds that OWCP properly denied appellant’s reconsideration request as
untimely filed and failing to establish clear evidence of error.

5

ORDER
IT IS HEREBY ORDERED THAT the March 15, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 22, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

